Title: To Benjamin Franklin from William Shipley, 1 September 1756
From: Shipley, William
To: Franklin, Benjamin


Sir
London Sepr: 1st. 1756.
I am order’d to acquaint you, that the Society for the Encouragement of Arts, Manufactures and Commerce have unanimously elected you a Corresponding Member; and it gives the Society a singular Pleasure to place upon their List a Gentleman whose publick Spirit and uncommon Abilities are so universally known and so deservedly esteemed. They are glad to find their Plan approved by you, and shall always give great Attention to what you shall judge most proper for their Encouragement in America, which they hope from Time to Time you will please to let them know. Their Desire is to make Great Britain and her Colonies mutually dear and serviceable to each other: They know their Interests are the same, and are perfectly convinced, that giving Premiums in America, may, in many Cases, be more Advantageous to the Mother Country than the same Sums bestowed at Home. They detest all narrow minded partiality and unreasonable Jealousies, and hope the Mother Country will always protect and Cherish her Colonies with a Maternal Care and Affection; which, as far as in them lies, they shall always endeavour to promote.
They return you Thanks for your generous Present of 20 Guineas, which their Treasurer has received by the Hands of Mr. Collinson, and for your still greater Generosity in desiring to have it applied to some Improvement in Britain: but they assure themselves of your Pardon, if they keep to their general Resolution, of bestowing every Part of their Fund (with the Utmost Impartiality) to whatever they think may be of most universal Benefit to the whole British Dominions, making no other Difference but between those that want Assistance and those that do not.
They earnestly desire your Correspondence, Information and Advice, and most heartily wish a Speedy Restoration of Peace, that Arts, Manufactures and Commerce may enlarge our Minds, supply all our Wants, and make us a flourishing and an happy people.
I have the Honour to be, Sir Your most Obedient Servant
William Shipley   Secretary
